Citation Nr: 1022445	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left knee disorder. 

2.  Entitlement to an evaluation in excess of 10 percent from 
July 30, 2004, and in excess of 20 percent from January 28, 
2009, for service-connected lumbar spine arthritis. 

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

4.  Entitlement to service connection for diabetes mellitus, 
type 2.

5.  Entitlement to service connection for right ankle strain. 

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for bilateral shoulder 
arthritis.

8.  Entitlement to service connection for bilateral wrist 
arthritis.

9.  Entitlement to service connection for bilateral elbow 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a March 2009 rating decision, the RO assigned a 20 percent 
rating for lumbar spine arthritis, effective January 28, 
2009.  The Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2009.  A transcript of the hearing is 
of record.

In June 2009, the Veteran's representative submitted to the 
Board additional evidence for consideration in connection 
with the claims on appeal as well as a waiver of RO 
jurisdiction of such evidence.  Thus, the Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

The issues of entitlement to service connection for diabetes 
mellitus, Type 2, as well as for bilateral elbow, bilateral 
shoulder, bilateral wrist, bilateral knee, and right ankle 
disorders of are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied 
entitlement to service connection for left knee impairment; 
although notified of the denial, the Veteran did not initiate 
an appeal.

2.  New evidence associated with the claims file since the 
August 2000 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left knee disorder, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a left knee disorder.

3.  During the entire time on appeal, the Veteran's bilateral 
hearing loss has been manifested by no more than Level I for 
right ear and no more than Level I for the left ear. 

4.  From July 30, 2004, lumbar spine arthritis was manifested 
by limitation of motion that does not equate to forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees and 
was not manifested by muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

5.  From January 28, 2009, lumbar spine arthritis is 
manifested by limitation of motion that does not equate to 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The August 2000 RO rating decision that denied the 
Veteran's claim for service connection for left knee 
impairment is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's August 2000 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for a left knee disorder have 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2009).

4.  From July 30, 2004, the criteria for an evaluation in 
excess of 10 percent for lumbar spine arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2009).

5.  From January 28, 2009, the criteria for an evaluation in 
excess of 20 percent for lumbar spine arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, as the Board has reopened the Veteran's 
claim of entitlement to service connection for a left knee 
disorder, and remanded the matter for further development, no 
additional discussion of VA's duty to notify and assist is 
necessary.

As for the remaining issues, the Veteran filed his claims of 
increased evaluations for bilateral hearing loss and lumbar 
spine arthritis in February 2005.  Here, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in March 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in these matters.  
The letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  He was again notified 
of the provisions of the VCAA by the RO in correspondence 
dated in January 2006 and April 2009.

With respect to the Dingess requirements, in April 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of 
his claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  The Veteran submitted written statements 
discussing his contentions.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned in June 2009. 

Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in April 2005 and January 
2009.  The Board finds the above VA examination reports to be 
thorough and adequate upon which to base a decision with 
regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
detailed history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.  In addition, there is 
no indication that the VA examiners were not aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's disabilities since the January 
2009 VA examinations.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Service Connection for Left Knee 
Disorder

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

In April 2000, the Veteran filed a claim for entitlement to 
service connection for a left knee disorder.

In an August 2000 rating decision, the RO denied entitlement 
to service connection for left knee impairment.  The RO 
determined that that although there was a record of treatment 
in service for intermittent knee complaints, no permanent 
residual of chronic left knee condition subject to service 
connection was shown in the service treatment records or 
demonstrated by the VA examination conducted immediately 
prior to discharge from service.  It was further noted that 
the Veteran's in-service left knee complaints were shown to 
have involved acute and transitory conditions which resolved 
with treatment and without residual.     

Although notified of the August 2000 denial, the Veteran did 
not initiate an appeal of that determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence added to the claims file since the August 2000 
denial includes statements from the Veteran and his 
representative; copies of service treatment records, VA 
examination reports dated in April 2005 and January 2009; VA 
treatment records dated from October 2000 to March 2007; and 
a June 2009 Travel Board hearing transcript.

VA treatment records dated in December 2004 and January 2005 
showed complaints of bilateral knee pain, reports of an in-
service left knee injury, and an assessment of arthralgias.  
A January 2005 MRI report listed an impression of 
intrasubstance degenerative signal without evidence of tear 
in the posterior horn medial meniscus of the left knee, 
bilateral chrondromalacia patella, and increased articular 
cartilage signal of the femoral condyles bilaterally without 
evidence of focal defect.  

In statements of record as well as during his June 2009 
hearing, the Veteran asserted that his current left knee 
disorder was related to an in-service left knee injury in 
1989 while he was running in Ranger school.  

As an initial matter, copies of service treatment records are 
not considered "new" and are duplicative of evidence 
previously considered by the RO in the August 2000 rating 
decision.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
This evidence is "material", as it constitutes evidence 
which, by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim, i.e., the existence of a current left 
knee disorder and an indication of a medical relationship 
between the claimed left knee disorder and events during 
active service.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a left knee 
disorder.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for entitlement to service 
connection for a left knee disorder are met.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Entitlement to Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2009).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matters is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


I.  Entitlement to Increased Evaluations for Lumbar Spine 
Arthritis

The Veteran was assigned a 10 percent rating for lumbar spine 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
effective July 30, 2004.  Thereafter, in a March 2009 rating 
decision, the RO assigned a 20 percent rating for lumbar 
spine arthritis, effective January 28, 2009.  

For ratings in excess of 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine, the evidence 
must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent); 
OR
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent); OR 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent).
*	objective neurological abnormalities (Pursuant to Note 
(1)).

For a rating in excess of 20 percent, the evidence must show: 

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent); OR 
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent); OR
*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note:  (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2009).

VA treatment notes dated in July 2004 detailed complaints of 
back pain.  A September 2004 VA X-ray report revealed mild 
lumbar dextrocurvature, narrowing of disk space, grade 1 
spondylolisthesis at L5-S1, normal vertebral heights, and 
mild osteopenia. 

The Veteran filed his claim for an increased evaluation for 
lumbar spine arthritis in February 2005.

In an April 2005 VA spine examination report, the Veteran 
gave a detailed history of his lumbar disability and 
indicated that he worked at a warehouse doing heavy lifting 
and driving a forklift without any restrictions.  He 
complained of constant low back pain with no pain or numbness 
in the buttocks or down his lower extremities that would 
increase with activities such as heavy lifting, twisting, or 
repetitive bending.  It was noted that there was no history 
of incapacitating episodes but some missed days from work.  
The Veteran complained of back stiffness, lower extremity 
weakness, and occasional muscle spasms.  Physical examination 
findings were noted as slow gait with no limp or walking aid, 
tiptoe and heel walking with pain level unchanged, increased 
pain with bending over, tenderness, increased muscle tone 
with no spasms or trigger points, and no sciatic notch 
tenderness.    

Range of motion findings of the lumbar spine were listed as 
forward flexion to 60 degrees while seated and to 90 degrees 
while standing; backward extension to 25 degrees (with 
grimacing and increased low back pain); right and left 
lateral flexion to 30 degrees (with increased low back pain); 
and right rotation and left lateral rotation to 50 degrees 
(with grimacing).  The examiner noted an additional 5 degrees 
loss of flexion while seated and an inability to flex more 
than twice while standing due to increased low back pain and 
grimacing.  He also noted weakness, fatigue, and lack of 
endurance.  Neurological examination findings were listed as 
no sciatic notch tenderness, no symptoms of sciatica, no 
numbness with light touch over lower extremities, and motor 
strength without demonstrable weakness of the hips, knees, or 
ankles.  

After examining the Veteran and reviewing the computer chart, 
the examiner, a VA physician, listed an impression of 
probable degenerative disc disease, degenerative arthritis, 
and rule out old fracture of the lumbar spine secondary to 
in-service injury.  Lumbosacral spine X-ray findings were 
noted to be negative for any old fracture but to show 
degenerative disc disease of the L4-5 and arthritic changes 
at the large joints (facet joints) at the L4-5 level.  It was 
further indicated that the Veteran lost time from work in the 
last year due to multiple joint problems, that pain has a 
major functional impact on his lumbar spine, that lumbar 
spine functional impairment was moderate, and that he uses 
spine support at work and in the yard.

Additional VA treatment notes dated in August 2005 and March 
2007 reflected complaints of lumbar spine and generalized 
joint pain. 

In a January 2009 fee-based VA examination report, the 
Veteran complained of the lumbar spine stiffness and aching, 
denying any numbness or loss of bladder or bowel control.  He 
reported that his condition has not resulted in any 
incapacitation but in functional impairment on bending.  
Physical examination findings were listed as normal posture, 
normal gait, no evidence of radiating pain on movement, no 
muscle spasm, tenderness, negative straight leg raising, and 
no ankylosis of the lumbar spine.  Range of motion findings 
of the lumbar spine were listed as forward flexion to 60 
degrees; backward extension to 15 degrees; right and left 
lateral flexion to 15 degrees; and right and left rotation to 
15 degrees.  

The examiner, a physician, reported that joint function of 
the spine was additionally limited by pain (a major 
functional impact) following repetitive use with no 
additional limitation in degree.  She further indicated that 
joint function was not additionally limited by fatigue, 
weakness, lack of endurance, and incoordination.  The Veteran 
showed no signs of lumbar intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  On 
neurological examination, he exhibited normal motor function 
and sensory function with equal and symmetric knee and ankle 
reflexes.  The examiner diagnosed degenerative arthritis of 
the lumbar spine with decreased range of motion and 
tenderness in the low back.  She indicated that the Veteran 
was retired but that his lumbar spine condition moderately 
hindered long distant walking, heavy lifting, and carrying. 

During his June 2009 hearing, the Veteran indicated that he 
is currently being treated with pain medication and physical 
therapy and complained of radiating pains in his legs.  He 
reported missing about 14 days from work due to his back 
disability in the last year. 

Based on the evidence of record, the criteria for a rating in 
excess of 10 percent for lumbar spine arthritis have not been 
met during the time period from July 30, 2004.  Evidence of 
record does not show that the Veteran suffers from forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis during this time 
period.  As noted above, the General Rating Formula also 
directs that neurological manifestations of should be rated 
separately from orthopedic manifestations.  However, 
objective compensable neurologic manifestations associated 
with the Veteran's service-connected lumbar spine disability 
are clearly not documented in the evidence of record.  Thus, 
a rating in excess of 10 percent is not warranted for the 
Veteran's service-connected lumbar spine arthritis during 
this time period.

Criteria for a rating in excess of 20 percent for lumbar 
spine arthritis have not been met during the time period from 
January 28, 2009.  Evidence of record does not show that the 
Veteran suffers from forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine during this time period.  In addition, 
objective compensable neurologic manifestations associated 
with the Veteran's service-connected lumbar spine disability 
are clearly not documented in the evidence of record.  Thus, 
a rating in excess of 20 percent is not warranted for the 
Veteran's service-connected lumbar spine arthritis during 
this time period.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the 
currently assigned 10 and 20 percent ratings properly 
compensate him for the extent of functional loss resulting 
from symptoms like painful motion and weakness during the 
time periods in question.  In this regard, the Board notes 
that the April 2005 and January 2009 VA examination findings 
detailed that the Veteran's joint function of the spine was 
additionally limited by pain on motion and following 
repetitive use as well as by weakness, fatigue, and lack of 
endurance.  However, the Board notes that there is no 
evidence showing that such findings do not result in 
functional loss greater than that contemplated by the 
currently assigned 10 and 20 percent ratings.  

As a final matter, the Board notes that the Veteran has not 
been found to have intervertebral disc disease of the lumbar 
spine.  While early evidence of record showed some findings 
of probable degenerative disc disease and the Veteran 
complained of radiating pain during his hearing, neurological 
abnormalities and incapacitating episodes were not indicated 
in the April 2005 and January 2009 VA examination reports.  
Consequently, the provisions for evaluating intervertebral 
disc syndrome are not for application for the Veteran's 
service-connected lumbar spine arthritis for the time periods 
in question.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

II.  Entitlement to a Compensable Evaluation for Bilateral 
Hearing Loss

In this case, the Veteran was assigned a noncompensable 
evaluation for his service-connected bilateral hearing loss 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of level I.  38 
C.F.R. § 4.85(f) (2009).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2009).

The Veteran filed his claim for an increased evaluation for 
bilateral hearing loss in February 2005.  

In April 2005, the Veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
25
30
40
40
34
LEFT
20
25
30
45
55
39

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner, a VA audiologist, diagnosed mild high frequency 
sensorineural hearing loss of the right ear and moderatedly 
severe high frequency sensorineural hearing loss of the left 
ear. 

In January 2009, the Veteran underwent a VA fee-based 
audiology examination.  He complained of hearing loss and 
symptoms of difficulty in conversations.  



Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
20
30
35
45
33
LEFT
25
25
35
45
55
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
examiner, an audiologist, diagnosed bilateral hearing loss 
based on the subjective difficulty with conversations and the 
objective decrease in hearing acquity.  It was noted that the 
condition somewhat affected the Veteran's daily activities.

During his June 2009 hearing, the Veteran reported decreased 
hearing with difficulty understanding others.

Applying the above results from the April 2005 VA examination 
report to the Table VI chart, a puretone threshold average of 
34 and a speech discrimination of 100 percent, in the right 
ear, will result in level I hearing for that ear.  A puretone 
threshold average of 39 and a speech discrimination of 100 
percent, in the left ear, will result in level I hearing for 
that ear.  Applying the above results from the January 2009 
VA examination report to the Table VI chart, a puretone 
threshold average of 33 and a speech discrimination of 94 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 40 and a speech 
discrimination of 94 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear, combined with a 
level I for the left ear, will result in a noncompensable 
(zero percent) evaluation.

Thus, the Board finds that the continuation of the previously 
assigned noncompensable evaluation is proper based upon the 
April 2005 and January 2009 VA audiology examination 
findings, as mechanically applied to the relevant tables.  
Evidence of record clearly does not reflect impaired hearing 
acuity levels which would warrant the assignment of a 
compensable evaluation for bilateral hearing loss.  

While the Board acknowledges the difficulties that the 
Veteran has with his bilateral auditory acuity, the ratings 
for hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

Finally, the Board also finds the April 2005 and January 2009 
VA examinations were adequate for rating purposes.  The 
audiologists fulfilled their requirements by eliciting 
information from the Veteran concerning his medical history 
and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that case, the Court noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007); Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009).  

The Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  In this case, the Veteran has 
not reported to VA that there was any prejudice caused by any 
deficiency in the April 2005 and January 2009 examinations.  
The January 2009 examiner specifically noted that the 
Veteran's hearing loss somewhat affected his daily 
activities.  The Veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994) (finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  In 
statements as well as in his June 2009 hearing testimony, the 
Veteran submitted evidence concerning how his hearing loss 
affects his daily life and employment. 

III.  Additional Considerations for Both Claims

In rendering a decision on this appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his 
increased bilateral hearing loss and lumbar spine symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
the Board has weighed the Veteran's statements as to hearing 
loss and lumbar spine symptomatology and finds his current 
recollections and statements made in connection with the 
claims for benefits to be of lesser probative value than the 
other clinical evidence of record, which does not indicate 
that the assignment of any additional increased evaluation is 
warranted.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony). 

For all the foregoing reasons, the Veteran's claims for a 
compensable evaluation for bilateral hearing loss and for 
increased evaluations for lumbar spine arthritis must be 
denied.  The Board has considered staged ratings, under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Although the Veteran has submitted evidence of a medical 
disabilities, and made claims for the highest ratings 
possible, he has not submitted evidence of unemployability, 
or claimed to be unemployable; therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected disabilities has 
not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected hearing loss 
or lumbar spine arthritis that would take the Veteran's case 
outside the norm so as to warrant the assignment of any 
extraschedular rating.  There is simply no objective evidence 
showing that the service-connected hearing loss and/or lumbar 
spine arthritis has alone resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned noncompensable, 10 percent, and 20 percent 
ratings).

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted. 


ORDER

New and material evidence has been received in order to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 

Entitlement to an evaluation in excess of 10 percent from 
July 30, 3004, and in excess of 20 percent from January 28, 
2009, for service-connected lumbar spine arthritis is denied. 

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for diabetes mellitus, Type 2, as well as for 
bilateral elbow, bilateral shoulder, bilateral wrist, 
bilateral knee, and right ankle disorders is warranted.

Concerning the claim of entitlement to service connection for 
diabetes mellitus, service treatment records showed elevated 
glucose levels of 142, 119, and 133 (April 2000 examination 
report), 124 (May 1990 lab report), and 119 and 142 (April 
2000 lab report).  The April 2000 examiner noted that the 
Veteran had normal urine glucose and an increased risk for 
development of diabetes.  Post-service VA treatment notes 
dated from 2004 to 2006 detailed treatment for diabetes 
mellitus.  In addition, in a June 2009 statement, a VA NP 
(nurse practitioner) highlighted in-service elevated fasting 
glucose levels in April 2000 of 142 mg/dl (in range for a 
diagnosis of diabetes) and 119 mg/db (in range for diagnosis 
of impaired fasting glucose).  He further discussed the 
Veteran's assertions that he was not counseled about these 
levels in terms management or follow up and that they were 
not addressed at service separation. 

In written statements as well as during a June 2009 hearing, 
the Veteran reported that his diabetes mellitus began during 
service but that he was first diagnosed with the disease in 
2002.  He has also consistently asserted that his claimed 
bilateral elbow, bilateral shoulder, bilateral wrist, 
bilateral knee, and right ankle disorders began in service 
and are related to the daily rigorous activities he performed 
during his 20 year period of active service as a supervisor 
platoon sergeant, including road marches with full combat 
gear, field exercises, and physical training.  He has 
contended that he suffered an in-service left knee injury in 
1984 when he fell during a 12 mile run.  

The Veteran's DD Form 214 listed his military occupational 
specialty as Infantryman.  In each case where a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2009).

Service treatment records reflected multiple joint complaints 
and findings, including history of left wrist fracture in 
1971 with intermittent pain (September 1980), right elbow 
strain (June 1981), left wrist pain with normal X-ray 
findings (September and October 1986), degenerative joint 
disease of the left wrist (November 1986), soft tissue injury 
of right hand (April 1985), right ankle pain (January 1987 
and January 1989), right ankle injury with infection 
(November and December 1988), complaints of left knee pain 
(May 1989), rear patellar pain syndrome of the left knee 
(February 1991 and October 1998), bilateral upper arm strain 
(March 1990), triceps strain (February 1990 and May 1994), 
painful arms (April 1993), right knee pain (May 1993), 
resolved left wrist fracture at 18 years old and joint pain 
(November 1995), right shoulder pain (March 1998), and left 
knee pain (June 2000).

Post-service VA treatment records showed complaints of 
shoulder pain and X-ray findings of bilateral mild 
acromioclavicular joint narrowing with bony excrescence/spur 
off the left clavicle in March 2004.  VA treatment notes 
dated in 2004 showed complaints of joint pain, 
polyarthralgia, ankle pain, bilateral knee pain, left 
shoulder pain, and wrist pain.  X-ray reports dated in 
September 2004 revealed findings of intact joint spaces and 
no erosive changes of bilateral hands as well as degenerative 
changes of the bilateral elbows.  While a June 2000 VA 
general medical examination report discussed complaints of 
left knee pain and normal left knee X-ray findings, a January 
2005 VA MRI report listed an impression of intrasubstance 
degenerative signal without evidence of tear in the posterior 
horn medial meniscus of the left knee, bilateral 
chrondromalacia patella, and increased articular cartilage 
signal of the femoral condyles bilaterally without evidence 
of focal defect.  Additional VA treatment notes dated in 
January 2005, March 2005, and March 2007 showed complaints of 
generalized arthritis joint pain with no grimacing or 
guarding and findings of arthralgias.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.

In addition, VA is required to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a 
claim for disability benefits.  Davidson v. Shinseki, 581 
F.3d 1313 (2009).  In this case, the Veteran has not yet been 
afforded VA examinations to address the etiology of his 
claimed diabetes mellitus and joint disorders.  In light of 
the evidence discussed above, the AMC/RO should arrange for 
the Veteran to undergo examinations to determine the nature 
and etiology of his claimed diabetes mellitus and joint 
disorders on appeal.  

The claims file reflects that the Veteran has received 
medical treatment for his claimed disorders from Madigan Army 
Medical Center (MAMC) and the VA Medical Center (VAMC) in 
American Lake; however, as the claims file only includes 
treatment records from those facilities dated up to June 2006 
and March 2007, respectively, any additional records should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  During the June 2009 hearing, the 
Veteran reported receiving emergency room treatment for his 
claimed diabetes in 2002.  The AMC/RO should obtain and 
associate with the claims file all outstanding private and VA 
treatment records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
diabetes mellitus and joint disorders.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
claimed diabetes mellitus and joint 
disorders, from the American Lake VAMC, 
for the period from March 2007 to the 
present and the MAMC, for the period from 
June 2006 to the present.  Also of 
particular interest are any private 
emergency room treatment records dated in 
2002 for the claimed diabetes. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should also be afforded an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
bilateral elbow, bilateral shoulder, 
bilateral wrist, bilateral knee, and right 
ankle disorders.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any diagnosed disability of the wrists, 
elbows, shoulders, knees, or right ankle 
found to be present had its onset in or is 
related to service.  

The examiner is requested to provide an 
opinion as to whether it is undebatable, 
clear that that the Veteran's claimed left 
wrist disorder existed prior to service.  
If the examiner finds that a left wrist 
disorder pre-existed service, he should 
also address whether it is at least as 
likely as not that (1) the Veteran's pre-
existing left wrist disorder was 
aggravated (permanently worsened), as the 
result of active service, and if so (2) 
whether that increase in disability is due 
to the natural progression of the disease.

When providing the requested opinions the 
examiner should acknowledge and discuss 
the Veteran's statements asserting the 
continuity of symptomatology since service 
as well as the numerous in-service joint 
findings discussed above.  The rationale 
for all opinions expressed should be 
provided in a legible report.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should 
be stated along with supporting rationale.

3.  The AMC/RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his claimed 
diabetes mellitus, Type 2.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any diabetes 
mellitus found to be present had its onset 
in or is related to service.  In doing so, 
the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology since service as well as 
documented elevated in-service glucose 
levels.  

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with 
supporting rationale.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2009).

5.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in April 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(Continued on next page)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


